Case 1:18-cV-01568-TDC Document 49-2 Filed 02/11/19 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
The National Federation of the Blind, et al.,
Plaintiffs,
v. Case No. l:lS-cv-01568

UNITED S'I`ATES OF AMERICA, et al.,

Defendants.

~_/\-'/\-../\-/\_/\_/\_/\_/\_/\_/

 

DECLARATION OF KENNETH L. MARCUS

I, Kenneth L. Marcus, hereby make the following declaration with respect to the above-captioned

matter:

l. I am the Assistant Secretary for Civil Rights in the U.S. Department of Education (the
Department), Office for Civil Rights (OCR), in Washington, D.C. I have held this
position since June 25, 2018'. My current work address is 400 Maryland Avenue,
SW, Washington, D.C. 20202.

2. I am aware of litigation against the Department in the above-referenced matter and
am aware of the allegations in both Plaintiffs’ Amended Complaint and their Second
Amended Complaint.

3. I make this declaration on the basis of personal knowledge and information made

available to me in the course of my official duties.

Core Resgonsibilities of the Office for Civil Rights

 

1 l was confirmed by the Senate on June 7, 2018, but did not assume my duties until June 25Lh.

Case 1:18-cV-01568-TDC Document 49-2 Filed 02/11/19 Page 2 of 6

4, OCR’s core mission is to ensure equal access to education and to promote educational
excellence throughout the nation through vigorous enforcement of civil rights2

5. OCR enforces several Federal civil rights laws that prohibit discrimination in
programs or activities that receive Federal financial assistance from the Departrnent
(recipients). Discrimination on the basis of race, color, and national origin is
prohibited by Title Vl of the Civil Rights Act of 1964; sex discrimination is
prohibited by Title IX of the Education Arnendments of 1972; discrimination on the
basis of disability is prohibited by Section 504 of the Rehabilitation Act of 1973; and
age discrimination is prohibited by the Age Discrimination Act of 1975. OCR also
shares responsibility with the Department of Justice for enforcement of Title ll of
the Arnericans with Disabilities Act of 1990 (prohibiting disability discrimination by
public entities, whether or not they receive federal financial assistance). In addition,
as of January 8, 2002, OCR enforces the Boy Scouts of America Equal Access Act
(Section 7905 of the Elernentary and Secondary Education Act of 1965, as amended
by the Every Student Succeeds Act, 20 U.S.C. 8525.).

6. OCR’s primary activities include: (i) resolving complaints of discrimination filed by
the public pursuant to 34 C.F.R. §lOO.?(b); (ii) conducting agency-initiated
investigations, typically called compliance reviews or directed investigations, which
permit OCR to target resources on matters that warrant OCR’s attention, pursuant to
34 C.F.R. §100.7(a); (iii) monitoring recipients’ adherence to resolution agreements
reached with OCR; (iv) issuing regulations and policy guidance on the civil rights

laws that OCR enforces; (v) answering stakeholder inquiries and responding to

 

2 See U.S. Department of Education, About OCR, https://wwa.ed.gov/about/oftices/lioncr/aboutocr.html

10.

ll.

Case 1:18-cV-01568-TDC Document 49-2 Filed 02/11/19 Page 3 of 6

requests for information from and providing technical assistance to recipients and
stakeholders; and (vi) administering and disseminating the Civil Rights Data
Collection.

OCR’s technical assistance helps recipients achieve voluntary compliance with the
civil rights laws that OCR enforces. Among its approaches to providing technical
assistance, OCR provides webinars and presentations to recipients, students, families,
and other stakeholders, as well as answers individual questions about the laws that
OCR enforces and how to comply with those laws.

OCR employs nearly 600 employees in its headquarters and its 12 regional
enforcement offices around the country.

OCR’s enforcement authority includes conducting: (i) complaint investigations, (ii)
compliance reviews, and (iii) directed investigations, consistent with the civil rights
Statutes and implementing regulations at 34 C.F.R. §§100.6 - 100.1 l.

The Case Processing Manual (CPM) is an internal document that sets forth the
procedures for the evaluation, investigation, and resolution of complaints, and the
initiation of periodic compliance reviews and directed investigations to ensure
compliance with the civil rights laws and regulations enforced by OCR.

As outlined in the CPM, the major steps that comprise OCR’s enforcement authority
include: (i) evaluating a complaint to determine if OCR has jurisdiction over the
subject matter of the allegations; (ii) opening a complaint investigation, compliance
review or directed investigation; (iii) case planning for the investigation, e. g.,
determining the scope of the investigation, investigative methods, and resolution

strategy; (iv) conducting the investigation; (v) attempting voluntary resolution; and

Case 1:18-cV-01568-TDC Document 49-2 Filed 02/11/19 Page 4 of 6

(vi) monitoring a resolution agreement or initiating enforcement action if a voluntary
resolution cannot be reached.

The MM 5, 2018 CPM

12. l have been informed that the following occurred prior to my assuming the duties of
Assistant Secretary:

a. On March 5, 2018, OCR issued a revised CPM, superseding the February 2015
CPM. Attached as Exhibits A and B hereto are true and correct copies of the
superseded March 5, 2018 CPM and February 2015 CPM.

b. According to OCR’s Case Management System, between March 5, 2018, and May
9, 2018, OCR dismissed nearly 700 complaints filed by five (5) individuals
alleging web accessibility issues for persons with disabilities pursuant to section
108(t)3 of the March 5, 2018 CPM. One individual filed 662 of the web
accessibility complaints dismissed under section 108(t).

c. As of May 9, 2018, OCR ceased using section 108(t) as a basis for dismissing
complaints

d. Between May and June 2018, OCR held three webinars on web accessibility for
recipients to make their websites and online programs accessible to individuals
With disabilities, to, inter alia, address the allegations raised in the web

accessibility complaints previously dismissed under section 108(t).

 

3 Section ]OS(t) provided that OCR will dismiss a complaint if “a complaint is a continuation of a pattern of
complaints previously filed with OCR by an individual or group against multiple recipients or a complaint(s) is filed
for the first time against multiple recipients that, viewed as a whole, places an unreasonable burden on OCR’s
resources OCR may consider conducting a compliance review or providing technical assistance concerning the
issues raised by the complaint.”

Case 1:18-cV-01568-TDC Document 49-2 Filed 02/11/19 Page 5 of 6

e. OCR’s Case Management System contains documents indicating that between
May 2018 and June 11, 2018, OCR dismissed three website accessibility
complaints pursuant to Section 108(k) because OCR had previously dismissed

similar complaints against the same recipient under Section 108(t).

Actions Taken Since June 25, 2018

13.

14.

15.

16.

On November 19, 2018, OCR issued a revised CPM, available at
hims://www.?. ed. go v/aboui/o;?ices'/lis't/o cr/do cs/ocrcpm. M[

Attached as Exhibit D hereto is a true and correct copy of the November 19, 2018
CPM.

The November 19, 2018 CPM supersedes the March 5, 2018 CPM. Among other
changes, the November 2018 CPM eliminates the former section 108(t), replaces the
former section 108(k) with 108(1)4, and adds an appeals process at section 307.

ln November 2018, l directed OCR’s Deputy Assistant Secretary for Enforcement to
do the following:

a. Send letters to the complainants whose web accessibility complaints were
dismissed because of section 108(t), explaining that OCR will be initiating a
directed investigation into the allegations raised in their complaints, and that OCR
has published a revised CPM;

b. Send letters to the recipients that were named in the web accessibility complaints
dismissed because of 108(t), and attended one of the three webinars held in May
and June 2018, informing each recipient that OCR will open a directed
investigation in June 2019 to determine if the allegations in the complaints have

been resolved; and

 

4 Section 108(1) states that OCR will dismiss a complaint if a “complaint filed by the complainant or someone other
than the complainant against the same recipient raises the same or similar aliegation(s) based on the same operative
facts that was previously dismissed or closed by OCR.“

Case 1:18-cV-01568-TDC Document 49-2 Filed 02/11/19 Page 6 of 6

c. Send letters on a regular basis as soon as practicable and continuing for a few
months thereafter to cohorts of approximately 115 recipients named in the web
accessibility complaints dismissed because of section 108(t) that did not attend one
of the three webinars held in May and June 2018, informing the recipients that
OCR will initiate a directed investigation shortly thereafter to investigate the
allegations raised in the dismissed complaintsl

17. Attached as Exhibit E hereto are true and correct copies of the letters sent to the five
complainants as referenced in paragraph 16(a).

18. Attached as Exhibit F hereto is a true and correct copy of the letter dated November
28, 2018, sent to the recipients that participated in one of OCR’s Webinars as
referenced in paragraph 16(b).

19. Attached as Exhibit G hereto is a true and correct copy of the letter that was sent to a
recipient, dated December 6, 2018, that did not attend one of OCR’s webinars as

referenced in paragraph 16(c).

izlfc J/\\{` l l Mh/\_F/

Date Kenneth

 

